I agree with the chief justice that it is not necessary, in deciding the instant case, to commit the court to the doctrine of the "theory of the case" which is discussed in the opinion of Mr. Justice Parsons. Assuming that by alleging he was the owner of the land in question the plaintiff took upon himself the burden of proving that he had the legal title thereto, it was reversible error to grant the defendant's motion for a nonsuit for the reason that the plaintiff introduced evidence tending to show that he had acquired such title by adverse possession. This evidence should have been submitted to the jury. I think this is all that is necessary to be decided on this point. I agree with the remaining portions of Mr. Justice Parsons' opinion. *Page 604